Case 2:18-cv-02721-SHL-dkv Document 11 Filed 11/07/18 Page 1 of 6                      PageID 34



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TENNESSEE
                                        WESTERN DIVISION


CHANDRA L. BERRY                                      )
                                                      )
                            Plaintiff,                )
v.                                                    )    No. 2:18-cv-02721-SHL-dkv
                                                      )
                                                      )
SPECIALIZED LOAN SERVICING, LLC,                      )
BANK OF NEW YORK MELLON TRUST                         )
COMPANY, and                                          )
CORELOGIC CREDCO,                                     )
                                                      )
                        Defendants                    )


                                    ANSWER OF CORELOGIC CREDCO

         Defendant CoreLogic Credco (“Credco”) submits its Answer to Plaintiff Chandra Berry’s

Complaint.


                                             ANSWER


1.       The statements in this paragraph are legal statements to which no response is necessary.


2.       Credco is still investigating the allegations in this paragraph, but upon information and

         belief, it appears that Credco’s service was used by Specialized Loan Servicing, LLC to

         access Ms. Berry’s credit information.


3.       The statements in this paragraph are legal statements to which no response is necessary.


4.       The statements in this paragraph are legal statements to which no response is necessary.


5.       Denied.

                                                  1
4831-7852-7354v1
2924683-000010 11/07/2018
Case 2:18-cv-02721-SHL-dkv Document 11 Filed 11/07/18 Page 2 of 6                      PageID 35



6.       The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


7.       The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


8.       The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


9.       The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


10.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


11.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


12.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.

                                                  2
4831-7852-7354v1
2924683-000010 11/07/2018
Case 2:18-cv-02721-SHL-dkv Document 11 Filed 11/07/18 Page 3 of 6                      PageID 36



13.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


14.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


15.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


16.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


17.      Credco is still investigating the allegations in this paragraph, but upon information and

         belief, it appears that Credco’s service was used by Specialized Loan Servicing, LLC to

         access Ms. Berry’s credit information. The remaining allegations in this paragraph are

         not directed at Credco and therefore do not require a response.


18.      Denied.


19.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.



                                                  3
4831-7852-7354v1
2924683-000010 11/07/2018
Case 2:18-cv-02721-SHL-dkv Document 11 Filed 11/07/18 Page 4 of 6                      PageID 37



20.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response. For further answer, Credco is without sufficient information or knowledge to

         admit or deny the allegations this paragraph.


21.      Credco is without sufficient information or knowledge to admit or deny the allegations

         this paragraph.


22.      Credco is without sufficient information or knowledge to admit or deny the allegations

         this paragraph.


23.      Credco is still investigating the allegations in this paragraph, but upon information and

         belief, it appears that Credco’s service was used by Specialized Loan Servicing, LLC to

         access Ms. Berry’s credit information.       Credco is without sufficient information or

         knowledge to admit or deny the remaining allegations this paragraph.


24.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


25.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


26.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


27.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.




                                                  4
4831-7852-7354v1
2924683-000010 11/07/2018
Case 2:18-cv-02721-SHL-dkv Document 11 Filed 11/07/18 Page 5 of 6                       PageID 38



28.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


29.      Denied.


30.      Denied.


31.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


32.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


33.      The allegations in this paragraph are not directed at Credco and therefore do not require a

         response.


34.      Insofar as any allegations have not been admitted, denied, or explained, such allegations

         are denied generally here as if they had been denied specifically.


35.      Credco denies that Plaintiff is entitled to any of the relief she seeks in the Civil Warrant

         form.


                                   AFFIRMATIVE DEFENSES

         Credco may rely upon the following affirmative defenses:

1.       The Complaint fails to state a claim upon which relief can be granted against Credco.

2.       Credco may rely upon the bona fide error defense under the FCRA.




                                                  5
4831-7852-7354v1
2924683-000010 11/07/2018
Case 2:18-cv-02721-SHL-dkv Document 11 Filed 11/07/18 Page 6 of 6                     PageID 39



                                              Respectfully submitted,

                                              s/ Kavita G. Shelat
                                              Kavita Goswamy Shelat (#29388)
                                              BAKER, DONELSON, BEARMAN,
                                                CALDWELL & BERKOWITZ, P.C.
                                              165 Madison Avenue, Suite 2000
                                              Memphis, Tennessee 38103
                                              Telephone: 901.577.8120
                                              Fax: 901.577.0725
                                              Email: kshelat@bakerdonelson.com

                                              Attorney for CoreLogic Credco



                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing will be served via U.S. Mail on November 7, 2018 to:

                                         Chandra L. Berry
                                      8563 Griffin Park Drive
                                        Cordova, TN 38018

                                                     s/ Kavita G. Shelat




                                                 6
4831-7852-7354v1
2924683-000010 11/07/2018
